Title: To John Adams from John Quincy Adams, 3 February 1797
From: Adams, John Quincy
To: Adams, John



N. 30My Dear Sir.
The Hague February 3. 1797.

A few days ago, I received at once your Letters of Novr: 11. from Quincy and of Decr: 5. from Philadelphia. In the course of three or four days indeed, I had a flood of American Letters pouring upon me, and can no longer complain of that inattention and neglect which an interval of three or four months had occasioned me to mention in my last Letter.
Very soon after you wrote, the Elections of President and Vice-President were completed. They have excited in England, in France and in this Country a degree of interest and attention which proves the rising importance of the United States. The Event has been expected with a degree of feeling, of trepidation, of ardent wishes in favour of one or the other candidate, which has afforded one more melancholy proof of the profoundly rooted principle of animosity which at this moment arms one half of the human race against the other.—All the friends and partizans of antient establishments good or bad, throughout Europe, all the adherents of Great Britain, all the People who have property yet left in their hands, all the peaceable, moderate, and humane, and all the enemies to the present French administration, a motley mixture, whose sentiments one would imagine never to concur in any one point agree in their wishes for the success of one of the persons considered as candidates; while all the adherents to the present french Government, all those who pant for Revolutions, all who are by anticipation feasting upon the plunder of the present proprietors, all who are fattening upon War, and raising Fortunes upon the misery of Nations, all the remaining enthusiasts of democracy, and all who desire to see the United States at War with Britain, are equally zealous in favour of another—They seem on both sides to fancy that the destiny not only of America, but of Europe is in a manner suspended upon the decision, and both have already indulged in the exultation of announcing that the choice has fallen upon him whom they respectively favour.
From the returns of the most recent date, the accuracy of which must however be considered as very questionable it would seem that a bare majority of the suffrages has called you to the Post of the highest eminence and danger, while that which you now hold will in the terms of the Constitution be assigned to Mr: Jefferson, and the difference of numbers amounts to not more than two or three votes. Whether Mr: Jefferson will chuse to serve the public in the second Station, and or if he should refuse, what measures will be taken in a case for which no special provision seems to have been hitherto made, either by the Constitution or the Laws, it is useless for me to anticipate. What other questions or difficulties may arise, or be started it were equally needless to conjecture—As I presume you will not reject this call of your Country, the Time for observations upon the evils of the situation is past, and my duty henceforth will only be to transmit the most accurate information that I can collect of the State of our affairs in this Country particularly and in Europe generally, as well as of the general complection of European affairs from Time to Time.
The first object of our attention at this time is the predicament in which we stand towards France. I have written to you largely and repeatedly upon this subject. Nothing new has turned up since my last, except rumours and reports propagated by the usual french mechanism to operate upon the public opinion. Our American Letters generally say that the late conduct of the French Government has not occasioned any alarm in the United States. I cannot say the same of the Americans in Europe; many of the friends of our Government are frightened, and the impression produced upon our stocks here is considerable. Every artifice of France is at work, and there is scarcely any thing operating to counteract it. As far as my means extend I am not idle, but they are feeble and solitary, and my American intelligence is always old. In general the alarm is heightened by Americans themselves:—I have in a former Letter given you a statement of the interests and motives which concur to bias the minds of our Countrymen now in Europe, and informed you that Paris has long been the resort of many individuals to whom the destruction of our Government and a civil War in the United States are objects of desire and pursuit.
It cannot be too strenuously repeated, because the final Event depends altogether upon this single point of fact. The french Government have been led to believe that the People of the United States have but a feeble attachment to their Government, and will not support them in a contest with that of France. It is upon the idea of this internal weakness and division alone, that the French have hitherto ventured upon their late measures, and as they are still flattered with the same hope, it is impossible to ascertain how far it will lead them. The Event of the Presidential Election as now announced has exceedingly mortified them. Upon a train which they had so long been concerting and laying they had founded and been encouraged in the most sanguine expectation of settling the choice. The effect which they certainly did produce, that of throwing thirteen or fourteen votes into one scale, which but for them would have been in the other, and their approximation to success, has rather stimulated further exertions rather than deterred them from repeating their experiment. Their ill success has provoked without discouraging them, and they are assured that by persevering and bearing harder upon us they shall compel the American Government to submit, or succeed in overturning it.—I speak not from simple conjecture, but from inferences confirmed by personal observation, and by intelligence tolerably direct.
They know perfectly well that if the matter should be brought to an hostile issue, and the American People support the measures of their Government, France must give up the contest. They know that France by doing her worst cannot essentially hurt us, externally; as to her sending an army against us they have not the most distant idea of it; and you may judge from the issue of their Expedition against Ireland in what a condition their naval power is.—Ships it is indeed possible for them to build and  but sailors and marine officers they cannot make, and they have them not. This famous Irish Expedition, besides all its preparatory expences has cost them three ships of the line, three flutes, two frigates, two cutters, several transports, four or five thousand men, and a great deal of damage to all their vessels returned. From the first moment of their sailing untill the return of the last transport, every circumstance that has been related of them, or that they relate themselves shews their total destitution of naval skill or experience. One would imagine from the accounts that they had not on board the whole fleet a Man capable of managing a sail-boat.—The french papers still announce very pompously that great preparations are making for a second expedition, but the General Hoche is appointed to another command, and if they venture out with their fleet again it will only be to meet with a more disastrous fate.—As to their allies Spain and Holland, nothing is to be expected from any concert of operations between them.—The History of the late Dutch expedition against the Cape of Good Hope, affords two important incidents from which the conclusions are inevitable. That expedition was planned in concert with the French, and at three several Stations on the passage they had engaged to furnish a reinforcement of troops. At every one of them they totally failed—On the very first appearance of the English Squadron, the Dutch Sailors almost unanimously stripped off their three-coloured cockades substituded the Orange Badges in their stead, rose upon their Officers, would not suffer the admiral to employ the sad resource of burning or injuring his ships, but compelled him to surrender them up at discretion and seven eighths of them immediately entered into the British Service.—The same temper prevails among the Seamen here in the Texel, and it is but a few days since I heard a marine Officer say in answer to General Rewbell a brother of the French Director, who was enquiring why their maritime exertions here were so feeble, “you know that almost all our Sailors are against us.”
What sort of harmony of operations at Sea between France and Spain is to be anticipated, may be judged from the well known circumstance that many of the Spanish ships are commanded by French emigrants, and when a Spanish squadron lately put into the Harbour of Toulon, some of these Officers were arrested, imprisoned, and with difficulty rescued by the Spanish admiral from the municipal administration of the place.
In this Country, the conviction as far as I can judge is universal that they have much to lose and nothing to gain by a difference with the United States. Our commerce and our payments are almost the only resources the enjoyment of which is yet left them. In my conversations with their merchants, and, even with members of their Government, they freely acknowledge this, though they as freely say they fear that they should be forced, to follow whatever France should dictate to them, and this is unquestionably true. An intelligent and considerable merchant of Rotterdam told me a few days ago, that he was glad the french Government had determined to intercept our trade with England, because it would essentially injure Great Britain, and must be excused by reasons of State:—I asked him what he thought would be the consequence of an Embargo of six months laid by the American Government. “It would bring us all” said he, “English, French, and ourselves, to your terms, but the American Government cannot carry it through.”
I shall for the future send you constantly a Paris newspaper of considerable reputation, as well as the Leyden Gazette. I hope they may sometimes give you valuable information.
I am with the utmost duty, respect and affection, your Son
John Q. Adams